EXHIBIT 10.39

     
(UBS LOGO) [d66556d6655602.gif]
  UBS Financial Services Inc.
1200 Harbor Boulevard
Weehawken, NJ 07086
 
   
 
  James M. Pierce
Co-Head
Wealth Management Advisor Group US
 
   
ADVANCED ENERGY INDUSTRIES INC
ATTN: JESSICA ANDERSON
1625 SHARP POINT DRIVE
FORT COLLINS CO 80525-4423
  James D. Price
Co-Head
Wealth Management Advisor Group US

www.ubs.com

October 8, 2008

Branch Telephone Number
+ 1-816-751-5200

 
   
 
  Account Number: El 34989

We are pleased to offer you a way to liquidate certain of your auction rate
securities (ARS). UBS has designed a solution that gives you the option to hold
your ARS or sell the securities back to UBS. This solution is available for ARS
that were held in a UBS account on February 13, 2008, and that are not
successfully clearing at auction (Eligible ARS).
UBS is offering you “Auction Rate Securities Rights” (Rights) to sell Eligible
ARS at par value to UBS at any time during a two-year time period. These Rights
are nontransferable securities registered with the U.S. Securities and Exchange
Commission (SEC). This is a limited time offer that will expire on November 14,
2008. Accepting this offer may impact your legal rights. Not accepting this
offer may have repercussions on outstanding loans secured by Eligible ARS. As a
result, it is important that you review the prospectus carefully.
The key features and terms of the offer are summarized below. For complete
details, please see the enclosed prospectus.

•   UBS is offering you nontransferable Rights to sell Eligible ARS, held in the
UBS account identified above, at par value to UBS at any time during the period
of June 30, 2010, through July 2, 2012.

  •   You may instruct your UBS Financial Advisor to exercise these Rights at
any time during this time period;     •   If you do not exercise your Rights,
the Eligible ARS will continue to accrue interest or dividends as determined by
the auction process;     •   If you do not exercise your Rights before July 2,
2012, they will expire and UBS will have no further obligation to buy your
Eligible ARS.

•   Clients who accept this offer give UBS the discretion to purchase or sell
their Eligible ARS at any time after accepting the firm’s offer and without
other prior notice.

  •   UBS will purchase tax-exempt Auction Preferred Stock (a specific type of
ARS also known as APS) at any time after clients accept the firm’s Rights offer;
    •   UBS will only exercise its discretion to purchase or sell Eligible ARS
for the purpose of restructurings, dispositions or other solutions that will
provide clients with par value for their Eligible ARS;     •   In purchasing
Eligible ARS or selling Eligible ARS on behalf of clients, including tax-exempt
APS, UBS will act in its capacity as broker-dealer and will execute these
transactions on a principal basis regardless of the type of client accounts in
which the Eligible ARS are held. Please see pages 27-28 in the enclosed
prospectus for more information;     •   UBS will pay clients par value for
their Eligible ARS within one day of settlement of the transaction;     •  
Eligible ARS are subject to issuer redemptions at any time.

UBS AG has filed a registration statement (including a prospectus) with the SEC
for the offering to which this communication relates. Before you make an
investment decision, you should read the prospectus in that registration
statement and other documents that UBS has filed with the SEC for more complete
information about UBS and this offering. You may get these documents for free by
visiting EDGAR on the SEC Web site at www.secgovor by calling UBS’s ARS Client
Service Center at +1 -800-253-1974.

      UBS Financial Services Inc. and UBS International Inc. are subsidiaries of
UBS AG.   1C-ARS0

 



--------------------------------------------------------------------------------



 



UBS Financial Services Inc.
(UBS LOGO) [d66556d6655602.gif]

•   Clients who accept this offer release UBS and its employees/agents from all
claims except claims for consequential damages directly or indirectly relating
to its marketing and sale of ARS and expressly agree not to seek any damages or
costs (punitive damages, attorney fees, etc.) other than consequential damages.
Clients also will not serve as a class representative or receive benefits under
any class action settlement or investor fund.   •   UBS will provide clients who
accept the offer “no net cost” loans up to the par value of Eligible ARS until
June 30, 2010. Please see pages 36-39 in the enclosed prospectus for more
information.   •   UBS will reimburse all clients who participated in prior UBS
ARS loan programs after February 13, 2008, for the difference between the cost
of the loan and the applicable interest paid on the Eligible ARS.

THIS OFFER EXPIRES ON NOVEMBER 14, 2008. Please complete, sign and date the
enclosed form and return it in the postage-paid envelope if you wish to accept
this offer. We must receive your signed acceptance form no later than
November 14, 2008.
You may receive multiple letters from us depending on the type of ARS you own or
if you have ARS in multiple accounts. Please note you must return a form for
each letter you receive to accept all available offers relating to your ARS
holdings. Please read each response form carefully as the terms may vary.
A list of your Eligible ARS in the account identified on the first page of this
letter is attached. Additional information about your Eligible ARS, including
the most recent interest rates and dividend yields, is available at www. ubs.
com/auctionratesecurities.
If you have any questions about your Eligible ARS or this offer, please contact
your UBS Financial Advisor or Branch Manager at the telephone number listed at
the top of this letter. Please note that UBS Financial Advisors and Branch
Managers cannot provide legal or tax advice regarding this offer. Instructions
to exercise your Rights should be directed to your UBS Financial Advisor or
Branch Manager.
We regret any hardship that the failure of the ARS markets may have caused you.
We hope that the offer described above and discussed in detail in the prospectus
provides resolution for you regarding this matter. We look forward to continuing
our relationship with you and to serving your future investment needs.
Thank you for your business and for maintaining your relationship with UBS.
Sincerely,

             
/s/ James M. Pierce
      /s/ James D. Price    
 
           
James M. Pierce
      James D. Price    

UBS Financial Services Inc. serves as the clearing firm for UBS International
Inc. Accordingly, the information and terms contained in this letter and the
accompanying materials are directed to clients of both UBS Financial Services
Inc and UBS International Inc.

      UBS Financial Services Inc. and UBS International Inc. are subsidiaries of
UBS AG.   1C-ARS0

 



--------------------------------------------------------------------------------



 



      (UBS LOGO) [d66556d6655602.gif]   UBS Financial Services Inc.

Please complete and sign this form.
We must receive it by November 14, 2008.
Acceptance of UBS’s offer relating to auction rate securities
By signing below and returning this form, I accept UBS’s offer of Rights
relating to my Eligible ARS in the account listed below. I understand and
acknowledge the following:

•   All Eligible ARS must remain in my UBS account listed below until I exercise
my Rights to sell my Eligible ARS to UBS or they are redeemed by the issuer or
purchased or sold on my behalf by UBS;   •   I will instruct my UBS Financial
Advisor or Branch Manager if and when I want to exercise my Rights and sell my
Eligible ARS to UBS during the period of June 30, 2010, through July 2, 2012;  
•   The acceptance of UBS’s offer constitutes consent (to the extent legally
required) for UBS, acting as principal, to purchase my Eligible ARS or to sell
them on my behalf at any time in its sole discretion and without other prior
notice to me, from the date that I accept this offer through July 2, 2012;   •  
If UBS purchases, sells or otherwise disposes of my Eligible ARS, it will
deposit the par value in my account within one business day of settlement of the
transaction;   •   I release UBS and its employees/agents from all claims except
claims for consequential damages directly or indirectly relating to its
marketing and sale of ARS and expressly agree that I will not seek any damages
or costs (punitive damages, attorney fees, etc.) other than consequential
damages. I also will not serve as a class representative or receive benefits
under any class action settlement or investor fund;   •   If the account named
below is in the name of a corporation, partnership, trust or other entity, I
represent and warrant that I have the power and authority to accept this offer
on behalf of that entity.

     


ADVANCED ENERGY INDUSTRIES INC
ATTN: JESSICA ANDERSON
1625 SHARP POINT DRIVE
FORT COLLINS CO 80525-4423
  Please complete and sign this form.
We must receive it by November 14, 2008.


Mail   UBS Financial Services Inc.
ATTN: ARS Group
1000 Harbor Boulevard
Weehawken, NJ 07086
 
   
Account Number: EI 34989
 
Fax     +1-201-442-7766

             
Account owner signature
  /s/ Lawrence D. Firestone
 
    Date  10/23/08
 
 
           
Additional party signature
  /s/ Hans Georg Betz

 
    Date  10/23/08
 
 
           
Daytime telephone number
 
 
       

If you have questions, please contact your UBS Financial Advisor or Branch
Manager at +1-816-751-5200.
Clients outside the U.S. may call +1-201-352-0105 collect.
We kindly request that you do not include comments or questions on this form as
it could delay processing of your instructions.
UBS AG has filed a registration statement (including a prospectus) with the SEC
for the offering to which this communication relates. Before you make an
investment decision, you should read the prospectus in that registration
statement and other documents that UBS has filed with the SEC for more complete
information about UBS and this offering. You may get these documents for free by
visiting EDGAR on the SEC Web site at www.sec.gov or by calling UBS’s ARS Client
Service Center at +1-800-253-1974.
UBS Financial Services Inc. serves as the clearing firm for UBS International
Inc. Accordingly, the information and terms contained in this letter and the
accompanying materials are directed to clients of both UBS Financial Services
Inc and UBS International Inc.

      © 2008 UBS Financial Services Inc. All rights reserved. Member SIPC.  
1C-ARS0

(GRAPHIC) [d66556d6655603.gif]
000183

